NUMBER 13-16-00696-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


SANDY PEREZ HERNANDEZ,                                                      Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 139th District Court
                         of Hidalgo County, Texas.



               ORDER TO FILE APPELLATE BRIEF
  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                           Order Per Curiam

      This cause is currently before the Court because appellant has failed to file an

appellate brief. Appellant’s brief was originally due on October 2, 2017. This Court has

granted appellant ten extensions of time totaling 326 days to file the brief. Appellant’s
brief was due on August 24, 2018. Counsel has nevertheless failed to file an appellate

brief in this matter.

        Given the foregoing, IT IS ORDERED Joseph A. Connors III, counsel for

appellant, file the appellate brief with this Court on or before 5:00 p.m. on September 14,

2018. If counsel fails to file the brief within the foregoing specified period of time, the

Court will act appropriately to ensure that appellant's rights are protected. TEX. R. APP.

P. 38.8(b)(4). Specifically, the Court may issue an order for counsel to appear in person

and show cause why he should not be held in contempt of court.

       It is so ORDERED.

                                                                     PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
4th day of September, 2018.




                                            2